Dear Representative Montgomery:
This office is in receipt of your request for an opinion of the Attorney General in regard to the Deferred Retirement Option Plan (DROP) for the police of the Bossier City.  You indicate while the DROP plan for the Municipal Police Employees' Retirement System specifically authorizes a participant to continue to work in his position on the police department upon completion of the period of participation in DROP and authorizes recomputation of the retirement benefit based upon the additional service earned during the additional period of employment after termination of DROP, the DROP for the police of Bossier City does not contain these provisions.  You ask whether a participant in DROP under R.S. 11:3551 may continue in his position in the police department upon completion of his term of participation in DROP.
There are various statutes establishing DROP programs and each is applicable to its limited situation.  Act 600 of 1989 states it is to provide for the creation of a deferred retirement option plan for members of police of Bossier City.  Other statutes have no application to those parties participating under this DROP program, and as you recognize there is nothing under R.S. 11:3551 relative to continuation of employment at the termination of participation in the DROP plan.
On the contrary, the statute provides that upon the effective date of commencement of participation in the DROP plan, membership in the retirement system terminates, and upon termination of employment at the end of the specified period of participation, the monthly benefits that were being paid into the fund during the period of participation "shall begin being paid to the retiree".
This clearly indicates there was no intention to permit continuation of employment at the termination of participation in the DROP program.  To permit continuation would require amendment to the statute.
We hope this sufficiently answers your question, but if we can be of further assistance, do not hesitate to contact us.
Sincerely yours,
                              RICHARD P. IEYOUB Attorney General
BY: BARBARA B. RUTLEDGE Assistant Attorney General BBR